Case 3:18-cv-01929-VLB Document 38-4 Filed 09/16/19 Page 1 of 7




                 EXHIBIT B
        Case 3:18-cv-01929-VLB Document 38-4 Filed 09/16/19 Page 2 of 7



6.      In April of 2017, Kezlyn Mendez #329751 started as a kitchen worker on the

first shift.

7.      Inmate Mendez held the position of scullery line worker.        His duties

included preparing the serving trays, cleaning the trays that return from the unit

and the dishwashing area, mopping the floors, and transporting food throughout

the facility.

8.      On Friday, September 8, 2017, I was contacted by Correctional Counselor

Bennett, the Administrative Remedies Coordinator at MacDougall Walker

Correctional Institution, and asked to prepare a written response to allegations by

Mendez that he was prohibited from going to work after June 2, 2017 because he

complained to the Warden about pork in the kitchen. See Exh. N, September 8,

2017 Email.

9.      This was the first time that I heard about inmate Mendez writing to the

Warden about pork being cooked in the oven.

10.     We have roughly sixteen ovens in the kitchen. There are specific ovens

designated for different diets. One example is our common fare oven used solely

for common fare meals.

11.     I have never cooked pork in the common fare oven. I only cooked food in

the ovens that have a lock, which prevent inmates and others from disturbing my

food, so that I do not have to over my food. There is no lock on the common fare

oven.

12.     Since I started in 2001, I have cooked pork less than five times while at

work. This is done infrequently and does not run afoul of any policy.




                                         2
      Case 3:18-cv-01929-VLB Document 38-4 Filed 09/16/19 Page 3 of 7



13.   On the rare occasion that it has occurred I have taken extra steps to

sanitize the utensils, appliances and anything that may have come in contact with

the pork.

14.   Pork was not the reason why Mendez was instructed to leave the kitchen.

15.   I prepared a statement, dated September 14, 2017, that outlined everything

that transpired on June 2, 2017 which led to me asking inmate Mendez to leave

the kitchen. See Exh. C, Ralph Rossi's Correspondence Re: June 2, 2017.

16.   On June 2, 2017, I spoke with the plaintiff about his portion serving size,

his handling of the food cart, his work ethic and attitude towards me. See Exh. C.

17.   Inmate Mendez was not receptive but argumentative, with a fowl attitude. It

was apparent that he would not modify his behavior to address my concerns,

which I found unacceptable. See Exh. C.

18.   Despite me explaining his job assignment duties multiple times, Mendez

was unable to stay on task and complete his job responsibilities.                  His

unwillingness to follow my direction resulted in him being told by me to return to

his housing unit. See Exh. C.

19.   Given all of the utensils, equipment and cleaning products accessible in

the kitchen it is important that inmate workers listen and follow instruction in

order to maintain a safe environment.

20.   At that time, I informed the plaintiff that I would not write a bad work report

so that he would remain eligible to reclassify to another job. See Exh. C.

21.   I did not want to prevent the plaintiff from easily obtaining another job.




                                         3
      Case 3:18-cv-01929-VLB Document 38-4 Filed 09/16/19 Page 4 of 7



22.    On June 22, 2017, I received an apology letter from the plaintiff. See Exh.

D, Mendez's Apology Letter to Rossi dated June 22, 2017.

23.    The apology letter took me by surprise. I was relieved because the plaintiff

assumed responsibility for his conduct towards me. I accepted his apology. I

believed that the plaintiff was sincere. I viewed this as an olive branch from the

plaintiff, a positive interaction.

24.    I told my peers on the first shift about the apology letter when it was

received.

25.    I showed CFSS2 Oliver the apology letter and discussed it with him.

26.    I never posted the apology letter, mentioned it to other inmates or referred

to the plaintiff as a snitch.

27.    I was asked to respond to an Inmate Request filed by the plaintiff about our

interaction on July 30, 2017. The plaintiff claimed that I told him he would be my

bitch, which he perceived as sexual harassment.

28.   I prepared a written statement for Warden Mulligan dated September 13,

2017 that outlined what transpired on July 30, 2017. See Exh. E, Ralph Rossi's

Correspondence Re: July 30, 2017.

29.    On July 30, 2017, I went to the L-2 housing unit to speak with an inmate, not

the plaintiff. See Exh. E.

30.   As I was talking, the plaintiff attempted several times to walk behind me. I

continued to direct my attention to the plaintiff, by facing him, to prevent myself

from being vulnerable. See Exh. E.




                                         4
      Case 3:18-cv-01929-VLB Document 38-4 Filed 09/16/19 Page 5 of 7



31.   After, I finished speaking with the other inmate I addressed the plaintiff. He

asked about not being able to work in the kitchen. The plaintiff stated, "I do not

back down from anyone and I am getting my job back! When I get my job back,

we are going to have problems in the kitchen." I replied, "Okay" and exited the

unit. See Exh. E.

32.   It was then that I realized the plaintiff's apology letter was not sincere.

33.    On August 4, 2017, the plaintiff was transferred to the second shift.

34.   I was not involved with the plaintiff's transfer to the second shift.

35.   In September of 2017, it was brought to my attention that the plaintiff

alleged that I prevented him from working in the kitchen because of complaints

he made about pork and also that I made sexual advances towards him.

36.   I wrote the Warden to address the allegations made by the plaintiff. See

Exh. C and Exh. E.

37.   I was subsequently informed that the plaintiff's allegations were deemed

meritless.

38.    Given the severity of the plaintiff's allegations, which were completely

false, I thought it best to avoid the plaintiff.

39.    On October 14, 2017, I was approached by the Lieutenants Diaz and

Legassey and informed that the plaintiff was having an issue with me being at

work. I completed an incident report to document my concerns. See Exh. F,

Incident Report No. MWCI-2017-10-070. Pg. 2.

40.   I was afraid of Mendez. His demeanor towards me was frightening. See

Exh. F.




                                             5
       Case 3:18-cv-01929-VLB Document 38-4 Filed 09/16/19 Page 6 of 7



41.    Mendez exhibited issues with authority and was disrespectful towards me

in the past.   See Exh. F.

42.    As an experienced Kitchen Supervisor, I deemed Mendez's conduct to be

below the standard expected of kitchen workers.

43.    His presence in the kitchen compromised the safety of kitchen staff,

especially for me and women. See Exh. F.

44.    I was concerned about my safety based on the plaintiff's conduct towards

me, his attempt to malign me, coupled with his unwillingness to assume

responsibility.

45.    I asked that Mendez be removed from the kitchen. See Exh. F.

46.    After I wrote the incident report I did not have any interaction with the

plaintiff.

47.    In December of 2017, I moved to a different facility.   My transfer had

nothing to do with the plaintiff.




                                       6
     Case 3:18-cv-01929-VLB Document 38-4 Filed 09/16/19 Page 7 of 7



                                DECLARATION

      I, Ralph Rossi, pursuant to Conn. Gen. Stat. §1-24a and 28 U.S.C. §1746,

declare under the pains and penalties of perjury that the foregoing is true and

accurate to the best of my knowledge and belief.


         1:(1,/,    h.
      Ralpn,Rossi                                           Date




                                        7
